Case 6:19-cr-00046-TAD-CBW Document 87 Filed 05/19/21 Page 1 of 4 PageID #: 653




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                      CASE NO. 6:19-CR-00046-01

 VERSUS                                        JUDGE TERRY A. DOUGHTY

 RASHEED RIDEAUX (01)                          MAGISTRATE JUDGE CAROL B.
                                               WHITEHURST


                            MEMORANDUM ORDER

       Before the Court is Defendant’s Motion to Reopen the Record and Continue

 the Hearing of Defendant’s Motion to Suppress (Rec. Doc. 75). The Government

 opposed (Rec. Doc. 82).

       Defendant filed his original Motion to Suppress on October 30, 2019,

 followed First and Second Supplemental Motions in November 2019 and February

 2020, respectively. (Rec. Doc. 31; 41; 50). Defendant’s three Motions seek dismissal

 of evidence obtained by federal agents on December 17, 2018. Following multiple

 continuances due to the Covid-19 pandemic, the Court conducted an evidentiary

 hearing on March 31, 2021. Prior to the hearing Defendant’s counsel, Mr. Goode,

 advised the Court of a medical condition requiring a lunch break. (Rec. Doc. 181, p.

 4). The Court paused the proceedings accordingly. (Rec. Doc. 181, p. 74-77).

       Mr. Goode further indicated that he would call a witness, Susan Cretchain, to

 testify. (Rec. Doc. 81, p. 5). The Court also understood prior to the hearing that
                                          1
Case 6:19-cr-00046-TAD-CBW Document 87 Filed 05/19/21 Page 2 of 4 PageID #: 654




 Defendant was going to testify. Nevertheless, somewhat to the Court’s surprise, Mr.

 Goode abruptly ceased his cross-examination of the Government’s last witness,

 called no witnesses on Defendant’s behalf, and did not present a closing argument.

 (Rec. Doc. 81, p. 110-11). Thereafter, Mr. Goode requested an “emergency” status

 conference during which he notified the Court and counsel for the government that

 he experienced a medical issue during the hearing which prevented him from

 effectively representing the defendant and that he would be moving to reopen the

 hearing to present testimony. (Rec. Doc. 70).

       In his motion, Defendant urges the Court to reopen the suppression hearing

 on the grounds that his medical condition prevented Mr. Goode from completing the

 hearing as intended.




 Based on this medical failure, he seeks to reopen the hearing.

                                          2
Case 6:19-cr-00046-TAD-CBW Document 87 Filed 05/19/21 Page 3 of 4 PageID #: 655




       The district court has “wide discretion in determining when to reopen an

 evidentiary hearing.” United States v. Maloid, No. CR 15-108-JJB-RLB, 2016 WL

 1175147, at *2 (M.D. La. Mar. 24, 2016), citing United States v. Mercadel, 75

 Fed.Appx. 983, 2003 WL 21766541, *6 (5th Cir. 2003) (unpublished). “Although

 the Fifth Circuit has not articulated a clear standard for reopening a suppression

 hearing, it and other circuits focus on newly discovered evidence not available or

 known at the time of the original hearing.” Id. (emphasis in original; footnote

 omitted). Further, in considering one Circuit’s treatment of motions to reopen

 suppression hearings, the Middle District Court of Louisiana offered the following:


              The Third Circuit emphasizes the moving party's proffered
       explanation—“In order to properly exercise its discretion the district
       court must evaluate that explanation and determine if it is both
       reasonable, and adequate to explain why the government initially
       failed to introduce evidence that may have been essential to meeting its
       burden of proof.” United States v. Kithcart, 218 F.3d 213, 220 (3d Cir.
       2000) (emphasis added). The Third Circuit further states that “courts
       should be extremely reluctant to grant reopenings,” and that the court
       should focus on the prejudice to the opposing party if reopening is
       permitted. Id. at 219–20.

       Id.

       In this case, the Court faces competing factors. On one hand, Defendant has

 not shown the existence of any new evidence that could not have been offered at the

 initial hearing. On the other hand, the Government faces no appreciable prejudice

 by reopening the hearing. The Court and the parties were prepared at the initial

 hearing to consider and address the evidence of Defendant’s and his witness’s
                                       3
Case 6:19-cr-00046-TAD-CBW Document 87 Filed 05/19/21 Page 4 of 4 PageID #: 656




 testimony. Absent any precedent addressing whether the defendant’s counsel’s

 medical condition constitutes sufficient cause for reopening a hearing, the Court

 finds, in its wide discretion, that justice would best be served by reopening the

 hearing on Defendant’s motion to suppress. The Court cautions Defendant’s counsel

 that this will be the final opportunity to present evidence in support of the motion to

 suppress.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion to Reopen (Rec. Doc. 75) is

 GRANTED.

       IT IS FURTHER ORDERED that the hearing on Defendant’s Motion to

 Suppress is hereby SET to resume on June 17, 2021 at 10:00 a.m.

       Signed at Lafayette, Louisiana on this 19th day of May, 2021.


                                         ____________________________________
                                         CAROL B. WHITEHURST
                                         UNITED STATES MAGISTRATE JUDGE




                                           4
